     Case 2:18-cv-02281-JAM-DMC Document 36 Filed 04/30/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DUANE LINDER,                                     No. 2:18-CV-2281-JAM-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    JAMES S. PUCELIK, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is plaintiff’s motion for an extension of time to

19   respond to discovery. See ECF No. 34. Defendants have filed a statement of non-opposition to

20   plaintiff’s motion. See ECF No. 35. Good cause appearing therefor, plaintiff’s motion is granted.

21   Plaintiff shall serve responses to defendants’ interrogatories on or before May 20, 2020.

22                  IT IS SO ORDERED.

23

24   Dated: April 29, 2020
                                                            ____________________________________
25                                                          DENNIS M. COTA
26                                                          UNITED STATES MAGISTRATE JUDGE

27

28
                                                        1
